Exhibit 10.33

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into as
of January 3, 2017 by and between InVivo Therapeutics Holdings Corp., a Nevada
corporation located at One Kendall Square, Suite B14402, Cambridge, MA
02139 (“InVivo”), and Lorianne Masuoka,  an individual residing at 142 Beverly
Road, Chestnut Hill, MA 02467. 

 

WHEREAS, InVivo operates a business that develops, markets and distributes
certain products for the treatment of neurological diseases and has a
specialized focus on spinal cord injuries, and

 

WHEREAS, InVivo desires to retain Consultant to provide the services specified
herein, and Consultant wishes to be retained for such purposes on the terms and
conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth herein, the parties agree as follows:

 

1.         Services.  Consultant agrees to perform the services listed in
Exhibit A hereto, as such may be amended in writing from time to time by the
parties in accordance with the terms set forth herein (the “Services”).  

 

2.         Payment.  In consideration of the Services performed by Consultant,
InVivo agrees to pay Consultant in accordance with the terms listed in Exhibit
A, or as that Exhibit may be amended from time to time by the parties in
accordance with the terms set forth herein.  No other amounts shall be payable
by InVivo to Consultant.  InVivo will pay Consultant within thirty (30) days
after InVivo’s receipt and approval of Consultant’s invoice, provided that the
invoice clearly lists and delineates the Services performed by Consultant and
the time spent thereon.

 

The Company shall reimburse Consultant for all reasonable out-of-pocket expenses
incurred in performance of Consultant’s duties hereunder; provided such
out-of-pocket expenses are approved in advance by the Company and further are
supported by reasonable documentation. Such expenses shall not, on an individual
basis, exceed five hundred dollars ($500) without the Company’s prior written
approval.

 

3.         Warranties of Consultant. Consultant warrants that (a) the Services
performed hereunder will be performed in accordance with any statutes,
regulations, ordinances or contracts applicable to the Services covered
hereunder, and will be performed in accordance with ordinary business custom and
usage; (b) no deliverable shall contain any material owned by any third party,
except as disclosed to InVivo in writing prior to Consultant’s incorporating
such material into any deliverable, and that as to any such material, Consultant
shall have all rights necessary to provide to InVivo the full, unrestricted
benefits to such material as incorporated into the deliverable, including
without limitation the right to use, market, distribute and copy, and to provide
such rights to others; and (c) any Work Product (as defined below) shall not
infringe any third party patent, copyright,

1

--------------------------------------------------------------------------------

 



trademark or misappropriate any third party trade secret or other intellectual
property right.

 

4.         Term; Termination.  This Agreement shall have a term of six  (6)
months commencing on January 3, 2017, provided that either party may terminate
this Agreement at any time, with or without cause, upon thirty (30) days written
notice to the other party.  Upon termination of this Agreement, InVivo shall pay
Consultant all unpaid amounts due for Services completed prior to termination. 
Any remedies for breach of this Agreement shall survive any termination or
expiration.

5.         Relationship of the Parties.  Notwithstanding any provision hereof,
for all purposes of this Agreement each party shall be and act as an independent
contractor and not as partner, joint venturer, or agent of the other and shall
not bind nor attempt to bind the other to any contract, except as expressly
authorized in writing by an authorized representative of the other party.
  InVivo will record payments to Consultant on, and provide to Consultant, an
Internal Revenue Service Form 1099, and InVivo will not withhold any federal,
state or local employment taxes on Consultant’s behalf.  Accordingly, Consultant
is solely responsible for all taxes, withholdings, and other statutory or
contractual obligations of any sort, including, but not limited to, Workers’
Compensation Insurance; and Consultant agrees to defend, indemnify and hold
InVivo harmless from any and all claims, damages, liability, attorneys’ fees and
expenses on account of (i) an alleged failure by Consultant to satisfy any such
obligations or any other obligation (under this Agreement or otherwise) or
(ii) any other action or inaction of Consultant.  Consultant will not be
considered an employee for purposes of any InVivo employment policy or any
employment benefit plan, and Consultant will not be entitled to any benefits
under any such policy or benefit plan.

6.         Assignment.  This Agreement and the Services contemplated hereunder
are personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the prior written consent of InVivo.  Any attempt to do so shall be void.

7.         Notice.  All notices under this Agreement shall be in writing, and
shall be deemed given when personally delivered, or three days after being sent
by prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice.  Notices to InVivo will be addressed to the Chief
Executive Officer, with a copy to the General Counsel.

8.         Non-Competition and Non-Solicitation.    During the period in which
Consultant provides Services hereunder and for one (1) year thereafter,
Consultant shall not, directly or indirectly, anywhere in the world, (i) as
owner, manager, stockholder, consultant, director, officer, employee or in any
other capacity, act for or for the benefit of any business entity which is
developing or commercializing spinal cord injury treatments that could compete
directly with InVivo’s products,  or (ii) solicit for employment, employ or
otherwise utilize any InVivo employee whose work has involved contact with
Consultant in connection with these Services unless InVivo consents in writing. 
Consultant acknowledges that InVivo would not have retained Consultant if this
Agreement had not contained Consultant’s covenants in this Section.





2

--------------------------------------------------------------------------------

 



If the period of time or the area specified in this section shall be adjudged
unreasonable in any proceeding, then the period of time shall be reduced by such
number of months, or the area shall be reduced by the elimination of such
portion thereof, or both shall be reduced, so that such restrictions may be
enforced in such area and for such time as is adjudged to be reasonable. If
Consultant violates any of the restrictions contained in this section, the
restrictive period for such Consultant shall not run in favor of him from the
time of the commencement of any such violation until such time as such violation
shall be cured.

 

9.         Rights in Work Product.  All documentation, algorithms, program code,
any inventions and ideas, written material or other property, tangible or
intangible, arising out of or resulting from Consultant’s performance of this
Agreement and all proprietary rights thereto, including copyright rights
therein, (the “Work Product”) shall belong to InVivo immediately upon
development.  As to copyrights, Consultant agrees that all deliverables shall be
deemed a “work made for hire” and that InVivo shall be deemed the author thereof
for copyright purposes; provided, however, that if any deliverable is at any
time determined to not be a work made for hire, this Agreement shall be deemed
an irrevocable assignment of the copyright to the entire Work
Product.  Consultant shall at the request of InVivo execute all documents as are
required to vest such ownership in InVivo.  Consultant irrevocably appoints
InVivo as Consultant's attorney-in-fact to execute all such documents as are
required by this Section.  Consultant shall treat all Work Product as
Confidential Information of InVivo under Section 10 below.

 

10.         Confidential Information.  Any specifications, drawings, sketches,
models, samples, data, computer programs or documentation, algorithms, program
code, customer information or other technical or business information,
(hereinafter referred to as “Confidential Information”) furnished or disclosed
to Consultant hereunder shall be deemed the property of and, when in tangible
form, shall be returned to InVivo.  Unless such Confidential Information was
previously known to Consultant free of any obligation to keep it confidential,
or has been or is subsequently made public by InVivo or a third party which had
the right to do so, it shall be held in confidence by Consultant, shall be used
only for the purposes of performing the Services hereunder, and may be used for
other purposes only upon such terms and conditions as may be mutually agreed
upon in writing. 

 

Consultant agrees that it will not at any time publish any Confidential
Information that becomes know to it as a result of its relationship with InVivo
which is, or pursuant to the terms hereof becomes, the property of InVivo or any
of its clients, customers, consultants, licensors, licensees, or affiliates
except to such extent with the prior written consent of InVivo’s Chief Executive
Officer.  

 

During the Term and for a period of two (2) years thereafter, Consultant agrees
to submit to InVivo for a period not to exceed sixty (60) days (the “Review
Period”) a copy of any proposed manuscript or other materials to be published or
otherwise publicly disclosed by Consultant (each a “Proposed Publication”) which
contains information relating to the Services, in sufficient time to enable
InVivo to determine if patentable  inventions or Confidential Information would
be disclosed.

 



3

--------------------------------------------------------------------------------

 



During the Review Period, InVivo will notify Consultant whether InVivo desires
to file a patent application on any invention disclosed in the Proposed
Publication. In the event InVivo desires to file a patent application,
Consultant will delay publication or disclosure of the Proposed Publication
until the first of the following to occur: (1) the filing of a patent
application covering such invention, (b) an agreement by InVivo and Consultant
that no invention is disclosed in such materials, or (c) ninety (90) days after
the date that InVivo received the Proposed Publication from
Consultant.  Further, if InVivo reports to Consultant that the Proposed
Publication contains Confidential Information, Consultant will remove such
Confidential Information therein prior to any publication or disclosure. 

 

11.         No Insider Trading.  Consultant is aware of and agrees to comply
with the restrictions imposed by federal securities laws on the purchase or sale
of InVivo’s securities by any person who has received material non-public
information from or on behalf of InVivo and on the communication of such
information to any other person when it is reasonably foreseeable that such
other person may purchase or sell InVivo’s securities while in possession of
such information.” 

 

12.         No Conflicts.  Consultant hereby represents and warrants that
Consultant has no commitments or obligations inconsistent with this Agreement. 
Consultant hereby agrees to indemnify and hold InVivo harmless against any loss,
damage, liability or expense arising from any claim based upon circumstances
alleged to be inconsistent with such representation and warranty. During the
period during which Consultant’s services are engaged by InVivo,  Consultant
will not enter into any Agreement (oral or written) which may be in conflict
with this Agreement.

 

12.         Return of Property.  Upon InVivo’s request, Consultant shall, within
five (5) calendar days of the date this Agreement terminates and regardless of
the reason for the termination, return to InVivo all of InVivo’s property in
Consultant’s possession or under Consultant’s control, including, but not
limited to, computer hardware, software, and Confidential Information
(regardless of how it is maintained) and any copies thereof.

 

13.         Liability insurance.  InVivo shall secure and maintain limited
liability insurance sufficient to cover Consultant and the Services of this
Agreement for the duration of the Term. 

 

14.         Miscellaneous.  Any breach of Section 8 or 10 will cause irreparable
harm to InVivo for which damages would not be an adequate remedy, and,
therefore, InVivo will be entitled to injunctive relief with respect thereto in
addition to any other remedies.  The failure of either party to enforce its
rights under this Agreement at any time for any period shall not be construed as
a waiver of such rights.  No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties.  In
the event that any provision of this Agreement shall be determined to be illegal
or unenforceable, that provision will be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
the conflicts of laws provisions thereof.  Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of the Commonwealth of
Massachusetts or of the federal courts located within





4

--------------------------------------------------------------------------------

 



the Commonwealth of Massachusetts.  By execution and delivery of this Agreement,
each of the parties hereto accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts.    In any action or proceeding to enforce rights under this Agreement,
the prevailing party will be entitled to recover costs and attorneys fees.  This
Agreement constitutes the entire agreement of the parties hereto, and all
previous communications between the parties, whether written or oral with
reference to the subject matter of this Agreement, are hereby canceled and
superseded.  Sections 3, 5, 8, 9, 10, 12 and 14 shall survive the termination or
expiration of this Agreement for any reason. Headings herein are for convenience
of reference only and shall in no way affect interpretation of the Agreement.
This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.    

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
written below.

 

 

INVIVO THERAPEUTICS HOLDINGS CORP.

    

LORIANNE MASUOKA

 

    

 

 

    

 

By:

/s/ Mark Perrin

    

/s/ Lorianne Masuoka

 

Mark Perrin

    

Lorianne Masuoka

 

Chairman and Chief Executive Officer

    

 

 



5

--------------------------------------------------------------------------------

 



EXHIBIT A

 

SERVICES

 

Consultant will provide services to InVivo related to the following areas, as
well as any other areas that she and InVivo’s CEO agree upon:

 

A)  Continuous availability for clinical site questions on any clinical subjects
or potential clinical subjects (“Continuous Availability”).

 

B)  Ad hoc advice requested by InVivo that is that is not covered by Subsection
A (“Ad Hoc Advice”).

 

(the Continuous Availability and Ad Hoc Advice constitute the “Services”).  Dr.
Masuoka will make herself available to perform the Services at such time or
times and location or locations as may be mutually agreed. 

 

 

FEES AND OTHER PAYMENTS

 

In exchange for her Continuous Availability, InVivo will pay Consultant a
pro-rated monthly retainer of fifteen thousand dollars ($15,000) until a new
permanent CMO begins employment at InVivo.

 

In addition, InVivo will pay Consultant at the rate of $500 per hour for any Ad
Hoc Advice that the Company asks her to provide. 

 

6

--------------------------------------------------------------------------------